per curiam:
El 4 de marzo de 1994 suspendimos tempo-ralmente al Lie. Wilfredo Méndez Matos del ejercicio del notariado por no haber dado cumplimiento a una anterior resolución nuestra, mediante la cual se le instruía contes-tar los requerimientos del Director de la Oficina de Inspec-ción de Notarías.
Luego de haberse incautado de su obra notarial y de haber examinado la misma, el 18 de noviembre de 1994 el Director de la Oficina de Inspección de Notarías nos in-formó que el licenciado Méndez Matos había incurrido en serias deficiencias notariales durante 1988, 1989, 1990, 1991,1993 y 1994, y que aunque había corregido varias de ellas, todavía dicha obra notarial adolecía de deficiencias *476en los sellos ascendentes a $3,080.50. Faltaba también la encuademación del Protocolo de 1994.
En vista de lo anterior, el 9 de diciembre de 1994 emiti-mos una resolución dándole un término de 45 días al licen-ciado Méndez Matos para corregir las deficiencias aludidas y para mostrar causa por la cual no debía ser suspendido de la abogacía. Dos meses más tarde, el 7 de febrero de 1995, el Director de la Oficina de Inspección de Notarías nos informó que el licenciado Méndez Matos no había cum-plido con nuestra resolución en lo referente a corregir las deficiencias notariales pendientes. Tampoco se había reci-bido en nuestra Secretaría ninguna respuesta a nuestra orden de mostrar causa.
Así las cosas, el 3 de marzo de 1995, mediánte resolu-ción notificada personalmente, le dimos un término impro-rrogable de 30 días al licenciado Méndez Matos para cum-plir con nuestra Resolución de 9 de diciembre de 1994 y lo apercibimos de que el incumplimiento de esa resolución conllevaría su suspensión automática de la abogacía.
A la fecha de hoy han transcurrido dos meses desde la notificación de la referida resolución y el licenciado Mén-dez Matos no ha cumplido con la misma.
HH
Reiteradamente hemos resuelto que hacer caso omiso de las resoluciones de este Tribunal trae consigo sanciones disciplinarias severas. Col. Abogados PR. v. Diversé, Co-lón, Rivera, 136 D.P.R. 425 (1994); In re Pérez Benabe, 133 D.P.R. 361 (1993); In re Ribas Dominicci I, 131 D.P.R. 491 (1992); In re Colón Torres, 129 D.P.R. 490 (1991). Por esta razón, tomando en consideración el incumplimiento del querellado con las órdenes de este Tribunal, procede que decretamos su suspensión indefinida del ejercicio de la abogacía, tal y como había sido apercibido.
*477En vista de que el querellado está suspendido del ejer-cicio de la notaría desde el 4 de marzo de 1994 y su obra notarial está en el Archivo General de Protocolos, no hay nada que proveer al respecto.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López no intervino.